DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/21/2020, 04/09/2021 and 02/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sirpad et al. (US 2015/0030236 A1) in view of Joskowicz et al. (US 2009/0177081 A1).
6.	With reference to claim 1, Sirpad teaches A registration method (“It thus becomes possible to perform a good registration between the intraoperatively generated virtual CT data, and the preoperatively generated CT data. Such a registration can be performed by any of the methods known in the art, such as comparison of anatomical features or intensity comparisons between corresponding planes of the two compared CT image sets.” [0014]) Sirpad also teaches (a) acquiring a set of preoperative images of at least a surgical site of a subject to which a preoperative surgical plan relates, the surgical plan showing a planned position of implants on images of the surgical site; ("One exemplary implementation described in this application involves a method of analyzing intraoperative images of a surgically inserted orthopedic insert, comprising: (i) generating a preoperative three dimensional image data set showing at least a bone in which the insert is to be inserted, … determining the three dimensional position of the insert in at least one intraoperative three dimensional image data set reconstructed from the plurality of intraoperative two-dimensional fluoroscope images, (iv) registering the at least one intraoperative three dimensional image data set with the preoperative three dimensional image data set, and (v) using the determined three dimensional position of the insert to implant an image of the insert into the preoperative three dimensional image data set." [0019] " a preoperative CT set of images of the operation site is generated and stored in the control system memory. The surgeon may then plan the intended position of the pedicle screw insert on this set of three dimensional preoperative images." [0035]) Sirpad further teaches (b) acquiring a first at least one intraoperative image of the surgical site; (“generating a plurality of intraoperative two-dimensional fluoroscope images, each taken at a known orientation and position relative to the bone, showing the insert and the bone,” [0019] “a series of C-arm fluoroscope images are taken intraoperatively at known orientations of the C-arm, the images showing the pedicle screw and the vertebra into which pedicle screw has been inserted.” [0036]) Sirpad teaches (c) registering the first at least one intraoperative image with the preoperative image set showing the planned position of implants, (“the intraoperative three-dimensional set of image data is registered with the preoperative CT set of images, using image comparison techniques.” [0039]) Sirpad also teaches (d) acquiring a second at least one intraoperative image showing a position of previously inserted implants; (“the known orientations and positions of the plurality of intraoperative two-dimensional fluoroscope images may be determined by analyzing images of a three dimensional target disposed in a fixed position relative to the bone, and featured in the plurality of intraoperative two-dimensional fluoroscope images.” [0024]) Sirpad further teaches (e) registering the second at least one intraoperative image showing  the previously inserted implants from step (d) with the first intraoperative image from step (c) using the previously inserted implants as fiducial markers; (“the intraoperative three-dimensional set of image data is registered with the preoperative CT set of images, using image comparison techniques.” [0039] “the known orientations and positions of the plurality of intraoperative two-dimensional fluoroscope images may be determined by analyzing images of a three dimensional target disposed in a fixed position relative to the bone, and featured in the plurality of intraoperative two-dimensional fluoroscope images.” [0024]) Sirpad teaches (f) verifying the position according to the preoperative plan of the previously inserted implants in further intraoperative images, using  the registration from step (e); (“the intraoperative three-dimensional set of image data is registered with the preoperative CT set of images, using image comparison techniques. In step 15, the calculated position of the pedicle screw obtained in step 13, is inserted into the intraoperative three-dimensional set of image data as reconstructed in step 12.” [0039-0040]) Sirpad also teaches (g) repeating at least some of steps (d) to (f) until a pre-surgical plan is achieved. (“A short, typically 15 second C-arm scan is performed after screw positioning, and the images obtained are fused, using the method described above, with high-quality images from the preoperative CT. This produces an intra-operative 3D axial view of the spine, showing the exact location of each pedicle screw and its relationship to the spinal canal. Consequently, if a repositioning of a screw is necessary, it can be done immediately, rather than as a revision case at a later time.” [0016])

    PNG
    media_image1.png
    632
    344
    media_image1.png
    Greyscale

Sirpad does not explicitly teach such that the on the first at least one intraoperative image;  This is what Joskowicz teaches (“the video camera system could be arranged to provide an augmented virtuality display of the patient's head obtained from the preoperative plan data, and including the optimum planned position indicated thereon, and a real-time image of the surgeon's hand holding the robot base or a targeting jig is imposed on this virtual image of the patient's head, thus guiding the surgeon in positioning the robot.” [0039]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Joskowicz into Sirpad, in order to intraoperatively perform the procedure defined by the preoperative plan.
7.	With reference to claim 2, Sirpad teaches the surgical site is a region of a spine, and the implants used for fiducial markers are pedicle screws. ("When applied to the verification of the positioning of a pedicle screw implant in the subject's spine, the system and method uses imagery from existing C-arms, which are standard equipment in spine operating rooms, as opposed to either waiting for a post operative CT scan, or using an additional, expensive intra-operative 3D system installed in the spine surgery operating room. A short, typically 15 second C-arm scan is performed after screw positioning, and the images obtained are fused, using the method described above, with high-quality images from the preoperative CT. This produces an intra-operative 3D axial view of the spine, showing the exact location of each pedicle screw and its relationship to the spinal canal." [0016] “the known orientations and positions of the plurality of intraoperative two-dimensional fluoroscope images may be determined by analyzing images of a three dimensional target disposed in a fixed position relative to the bone, and featured in the plurality of intraoperative two-dimensional fluoroscope images. In such a case, the three dimensional target may comprise radiographically opaque markers having predetermined mutual positions.” [0024])
8.	With reference to claim 3, Sirpad teaches the surgical site is a region of a spine, and the implants used for fiducial markers are connecting rods. ("When applied to the verification of the positioning of a pedicle screw implant in the subject's spine, the system and method uses imagery from existing C-arms, which are standard equipment in spine operating rooms, as opposed to either waiting for a post operative CT scan, or using an additional, expensive intra-operative 3D system installed in the spine surgery operating room. A short, typically 15 second C-arm scan is performed after screw positioning, and the images obtained are fused, using the method described above, with high-quality images from the preoperative CT. This produces an intra-operative 3D axial view of the spine, showing the exact location of each pedicle screw and its relationship to the spinal canal." [0016] "In other implementations of such methods, the at least one bone may be a vertebra, and the insert may be a pedicle screw, an obliquely inserted screw or an artificial disc." [0022] “the known orientations and positions of the plurality of intraoperative two-dimensional fluoroscope images may be determined by analyzing images of a three dimensional target disposed in a fixed position relative to the bone, and featured in the plurality of intraoperative two-dimensional fluoroscope images. In such a case, the three dimensional target may comprise radiographically opaque markers having predetermined mutual positions.” [0024] ] “Reference is now made to FIG. 1, which illustrates schematically a flow chart describing an exemplary method of the present application, by which the position of a vertebral pedicle screw can be accurately determined intraoperatively from a number of two-dimensional C-arm images taken in the operating room. Although the procedure is described in terms of imaging using a C-arm, this is understood to be only one method by which it is possible to obtain a series of two-dimensional intraoperative images at known orientations, and the disclosure is not intended to be limited to use of the C-arm method.” [0034]) Sirpad teaches the procedure can use other inserts and methods.
9.	With reference to claim 4, Sirpad teaches the surgical site is a region of a spine, and the implants used for fiducial markers are vertebral interbodies. ("When applied to the verification of the positioning of a pedicle screw implant in the subject's spine, the system and method uses imagery from existing C-arms, which are standard equipment in spine operating rooms, as opposed to either waiting for a post operative CT scan, or using an additional, expensive intra-operative 3D system installed in the spine surgery operating room. A short, typically 15 second C-arm scan is performed after screw positioning, and the images obtained are fused, using the method described above, with high-quality images from the preoperative CT. This produces an intra-operative 3D axial view of the spine, showing the exact location of each pedicle screw and its relationship to the spinal canal." [0016] "In other implementations of such methods, the at least one bone may be a vertebra, and the insert may be a pedicle screw, an obliquely inserted screw or an artificial disc." [0022] “the known orientations and positions of the plurality of intraoperative two-dimensional fluoroscope images may be determined by analyzing images of a three dimensional target disposed in a fixed position relative to the bone, and featured in the plurality of intraoperative two-dimensional fluoroscope images. In such a case, the three dimensional target may comprise radiographically opaque markers having predetermined mutual positions.” [0024] “Reference is now made to FIG. 1, which illustrates schematically a flow chart describing an exemplary method of the present application, by which the position of a vertebral pedicle screw can be accurately determined intraoperatively from a number of two-dimensional C-arm images taken in the operating room. Although the procedure is described in terms of imaging using a C-arm, this is understood to be only one method by which it is possible to obtain a series of two-dimensional intraoperative images at known orientations, and the disclosure is not intended to be limited to use of the C-arm method.” [0034]) Sirpad teaches the procedure can use other inserts and methods.
10.	With reference to claim 5, Sirpad teaches the fiducial markers are any three-dimensional, radio-dense implant. ("When applied to the verification of the positioning of a pedicle screw implant in the subject's spine, the system and method uses imagery from existing C-arms, which are standard equipment in spine operating rooms, as opposed to either waiting for a post operative CT scan, or using an additional, expensive intra-operative 3D system installed in the spine surgery operating room. A short, typically 15 second C-arm scan is performed after screw positioning, and the images obtained are fused, using the method described above, with high-quality images from the preoperative CT. This produces an intra-operative 3D axial view of the spine, showing the exact location of each pedicle screw and its relationship to the spinal canal." [0016] "In other implementations of such methods, the at least one bone may be a vertebra, and the insert may be a pedicle screw, an obliquely inserted screw or an artificial disc." [0022] “the known orientations and positions of the plurality of intraoperative two-dimensional fluoroscope images may be determined by analyzing images of a three dimensional target disposed in a fixed position relative to the bone, and featured in the plurality of intraoperative two-dimensional fluoroscope images. In such a case, the three dimensional target may comprise radiographically opaque markers having predetermined mutual positions.” [0024] “Reference is now made to FIG. 1, which illustrates schematically a flow chart describing an exemplary method of the present application, by which the position of a vertebral pedicle screw can be accurately determined intraoperatively from a number of two-dimensional C-arm images taken in the operating room. Although the procedure is described in terms of imaging using a C-arm, this is understood to be only one method by which it is possible to obtain a series of two-dimensional intraoperative images at known orientations, and the disclosure is not intended to be limited to use of the C-arm method.” [0034]) Sirpad teaches the procedure can use other inserts and methods.
11.	With reference to claim 6, Sirpad teaches the fiducial markers are radiodense staples. ("When applied to the verification of the positioning of a pedicle screw implant in the subject's spine, the system and method uses imagery from existing C-arms, which are standard equipment in spine operating rooms, as opposed to either waiting for a post operative CT scan, or using an additional, expensive intra-operative 3D system installed in the spine surgery operating room. A short, typically 15 second C-arm scan is performed after screw positioning, and the images obtained are fused, using the method described above, with high-quality images from the preoperative CT. This produces an intra-operative 3D axial view of the spine, showing the exact location of each pedicle screw and its relationship to the spinal canal." [0016] "In other implementations of such methods, the at least one bone may be a vertebra, and the insert may be a pedicle screw, an obliquely inserted screw or an artificial disc." [0022] “the known orientations and positions of the plurality of intraoperative two-dimensional fluoroscope images may be determined by analyzing images of a three dimensional target disposed in a fixed position relative to the bone, and featured in the plurality of intraoperative two-dimensional fluoroscope images. In such a case, the three dimensional target may comprise radiographically opaque markers having predetermined mutual positions.” [0024] “Reference is now made to FIG. 1, which illustrates schematically a flow chart describing an exemplary method of the present application, by which the position of a vertebral pedicle screw can be accurately determined intraoperatively from a number of two-dimensional C-arm images taken in the operating room. Although the procedure is described in terms of imaging using a C-arm, this is understood to be only one method by which it is possible to obtain a series of two-dimensional intraoperative images at known orientations, and the disclosure is not intended to be limited to use of the C-arm method.” [0034]) Sirpad teaches the procedure can use other inserts and methods.
12.	With reference to claim 7, Sirpad teaches the surgical site is a bony region of the subject. ("One exemplary implementation described in this application involves a method of analyzing intraoperative images of a surgically inserted orthopedic insert, comprising: (i) generating a preoperative three dimensional image data set showing at least a bone in which the insert is to be inserted, (ii) generating a plurality of intraoperative two-dimensional fluoroscope images, each taken at a known orientation and position relative to the bone, showing the insert and the bone, (iii) determining the three dimensional position of the insert in at least one intraoperative three dimensional image data set reconstructed from the plurality of intraoperative two-dimensional fluoroscope images, (iv) registering the at least one intraoperative three dimensional image data set with the preoperative three dimensional image data set, and (v) using the determined three dimensional position of the insert to implant an image of the insert into the preoperative three dimensional image data set.” [0019] “the at least one bone may be a vertebra, and the insert may be a pedicle screw, an obliquely inserted screw or an artificial disc. Additionally, the preoperative three dimensional image data set may be either a CT data set or an MRI data set.” [0022])
13.	With reference to claim 8, Sirpad teaches the set of preoperative images is a set of three-dimensional images acquired by at least one of CT and MRI. (“the at least one bone may be a vertebra, and the insert may be a pedicle screw, an obliquely inserted screw or an artificial disc. Additionally, the preoperative three dimensional image data set may be either a CT data set or an MRI data set.” [0022])
14.	With reference to claim 9, Sirpad teaches the set of images is a set of two-dimensional images of the subject in various positions of bending, such as flexion, extension, lateral bending, or axial rotation. (“Reference is now made to FIG. 1, which illustrates schematically a flow chart describing an exemplary method of the present application, by which the position of a vertebral pedicle screw can be accurately determined intraoperatively from a number of two-dimensional C-arm images taken in the operating room.” [0034])
Sirpad does not explicitly teach the set of preoperative images is a set of x-ray images. This is what Joskowicz  teaches (“They have the potential to address intraoperative localization, guidance, and insertion (steps 2b, 2c, 2d in the summary list above) with a single system. The registration between the preoperative image and the intraoperative situation is done by direct contact or with video or X-ray images.” [0023]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Joskowicz into Sirpad, in order to intraoperatively perform the procedure defined by the preoperative plan.
15.	With reference to claim 10, Sirpad teaches the first or second at least one intraoperative image is a pair of anterior-posterior and lateral views acquired by fluoroscopy. (“a series of C-arm fluoroscope images are taken intraoperatively at known orientations of the C-arm, the images showing the pedicle screw and the vertebra into which pedicle screw has been inserted.” [0036] “Reference is now made to FIG. 2 which illustrates a typical fluoroscope lateral image taken of the spinal region, showing a pair of adjacent vertebrae with pedicle screws inserted.” [0041])
16.	With reference to claim 11, Sirpad teaches the first or second at least one intraoperative image is a single three-dimensional image acquired by CT-fluoroscopy. (“The output data from the sequence of video frames grabbed by the system software is processed by means of a reconstruction engine to generate CT-type data, enabling three-dimensional images of the region of interest to be constructed. This generated image could be called an "intraoperative virtual CT" image, since it is synthesized from intraoperative two-dimensional fluoroscope images, each image being associated with a known imaging orientation and position.” [0012])

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619